Citation Nr: 1448745	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from April 13, 1951to August 10, 1951.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the November 2005 decision, the RO denied entitlement to service connection for Coxa-vara (caused by Legg-Calve-Perthes disease).  In the February 2007 decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.

In November 2008, the Board remanded these matters for further development.

In July 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board denied the claims of service connection for a right hip disability and a low back disability by way of an August 2009 decision.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In June 2010, the Court set aside the Board's August 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in a June 2010 Joint Motion filed by counsel for the Veteran and VA. 

The Board remanded these matters in August 2010 and January 2011 for further development in compliance with the Joint Motion.

In November 2012, the Board again denied the claims of service connection for a right hip disability and a low back disability.  The Veteran appealed the Board's denials to the Court.

In a May 2014 memorandum decision, the Court set aside the Board's November 2012 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, a June 2006 VA X-ray report and a July 2014 examination report from S. Abdurrahim reveal that there were vascular calcifications of the right hip and that the Veteran was diagnosed as having chronic coxa vera involving the right hip and chronic back pain.  Thus, there is competent evidence suggesting current right hip and low back disabilities.

The Veteran contends that he injured his right hip and back in service while playing baseball.  Specifically, his leg and hip were twisted when he was practicing sliding into the bases and his foot struck the base.  Service treatment records include an August 1951 "Report of Board of Medical Survey" which indicates that the Veteran reported right hip pain.  Examination revealed one half-inch shortening of the right leg and a healed surgical scar on the lateral aspect of the right hip.  X-rays revealed flattening of the head of the right femur, associated with shortening of the right femoral neck and a moderate coxa-vara deformity.  These findings were consistent with Legg-Calve-Perthes disease.  The Veteran was diagnosed as having coxa vara caused by Legg-Calve-Perthes disease and it was recommended that he be discharged from service by reason of physical disability.

Although the Veteran reported to the August 1951 Medical Board that he had experienced right hip problems ever since childhood, his April 1951 entrance examination was normal.  As the Court has found that clear and unmistakable evidence that right hip disability was not aggravated in service is not shown, the presumption of soundness is not rebutted and the coxa vara caused by Legg-Calve-Perthes disease must be found to have its onset in service.

VA's duty to obtain examinations as to the nature and etiology of any current right hip and low back disabilities, is triggered.  Such examinations are needed to determine whether the Veteran has a current low back disability and to obtain medical opinions as to the etiology of any current right hip and low back disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  

In October 2014, the Veteran submitted a July 2014 examination report from S. Abdurrahim/Dallas Adult Medicine which reveals that he received treatment for right hip and back problems.  When VA becomes aware of the likely existence of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 

3.159(e)(2).  These steps have not yet been taken with respect to any additional relevant treatment records from the above identified treatment provider.  As such records relate to treatment for the Veteran's claimed right hip and low back disabilities, they are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a back disability and a right hip disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a back disability and a right hip disability from S. Abdurrahim/Dallas Adult Medicine and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.  If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disability.  All indicated tests and studies shall be conducted, to include X-rays and any other appropriate tests to determine whether the Veteran has arthritis of the right hip.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right hip disability identified (i.e., any right hip disability diagnosed since August 2005), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current right hip disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to coxa vara caused by Legg-Calve-Perthes disease that had its onset in service, or is related to his reported hip injury in service while playing baseball, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all right hip disabilities diagnosed since August 2005, all evidence of right hip problems in the Veteran's service treatment records (including the June 1951 X-ray findings of right hip abnormalities and the August 1951 Medical Board report), the Veteran's reports of a right hip injury in service while playing baseball, and his reports of a continuity of right hip symptomatology in the years since service.  The absence of evidence of treatment for right hip problems for many years after service cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion given.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted, to include X-rays and any other appropriate tests to determine whether the Veteran has arthritis of the thoracolumbar spine.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since October 2006), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported back injury in service while playing baseball, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since October 2006, the Veteran's reports of a back injury in service while playing baseball, and his reports of a continuity of back symptomatology in the years since service.  The absence of evidence of treatment for back problems in the Veteran's service treatment records or for many years after service cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion given.

4.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



